     9:19-cv-02367-MGL-MHC         Date Filed 04/28/21      Entry Number 41           Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

WILLIAM BENJAMIN BROWN,                        §
               Petitioner,                     §
                                               §
vs.                                            § CIVIL ACTION NO. 9:19-02367-MGL
                                               §
WARDEN MACKENBURD,                             §
             Respondent.                       §

                         MEMORANDUM OPINION AND ORDER
                        TRANSFERRING THE PETITION TO THE
                         MIDDLE DISTRICT OF PENNSYLVANIA
I.      INTRODUCTION

        Pending before the Court is William Benjamin Brown’s (Brown) habeas petition, which

he filed under 28 U.S.C. § 2241, against Warden Mackenburd (Mackenburd). When Brown

filed his Section 2241 petition, he was incarcerated at FCI–Estill, which is located in Estill,

South Carolina. FCI-Estill, as well as Brown, are within this Court’s jurisdiction.

        However, according to the Bureau of Prison’s “Find an inmate” locator listing for Brown,

which the Court takes judicial notice of as per Fed. R. Evid 201, Brown is now incarcerated in

Lewisburg United States Penitentiary (USP-Lewisburg), see https://www.bop.gov/inmateloc/

(last visited Apr. 27,       2021), which is located in Lewisburg, Pennsylvania, see

https://www.bop.gov/locations/institutions/lew/ (last visited Apr. 27, 2021). USP-Lewisburg

and its warden are within the jurisdiction of the United States District Court for the Middle

District of Pennsylvania (MDPA), id.
      9:19-cv-02367-MGL-MHC           Date Filed 04/28/21      Entry Number 41         Page 2 of 3




II.      DISCUSSION AND ANALYSIS

         “The federal habeas statute straightforwardly provides . . . the proper respondent to a

habeas petition is ‘the person who has custody over [the petitioner].’” Rumsfeld v. Padilla, 542

U.S. 426, 434 (2004) (quoting 28 U.S.C. § 2242). “The writ, or order to show cause shall be

directed to the person having custody of the person detained.” 28 U.S.C. § 2243.

         “The consistent use of the definite article in reference to the custodian indicates . . . there

is generally only one proper respondent to a given prisoner’s habeas petition. This custodian,

moreover, is ‘the person’ with the ability to produce the prisoner’s body before the habeas

court.” Rumsfeld, 542 U.S. at 434–35 (quoting § 2242).

         Ascertaining the proper respondent is critical because “[t]he writ of habeas corpus does

not act upon the prisoner who seeks relief, but upon the person who holds him in what is alleged

to be unlawful custody.” Braden v. 30th Judicial Circuit Court of Ky., 410 U.S. 484, 494–95

(1973). “The whole force of the writ is spent upon the respondent.” Id. at 495 (citation omitted)

(internal quotation marks omitted).

         “District courts are limited to granting habeas relief ‘within their respective

jurisdictions.’” Rumsfeld, 542 U.S. at 442 (quoting 28 U.S.C. § 2241(a)). The Supreme Court

has “interpreted this language to require ‘nothing more than that the court issuing the writ have

jurisdiction over the custodian.’” Id. (quoting Braden, 410 U.S. at 495). “[T]he custodian’s

absence from the territorial jurisdiction of the district court is fatal to habeas jurisdiction.” Id. at

445.

         From this law and these facts, we know the following: the Court has jurisdiction over

Brown’s Section 2241 habeas petition only if it has jurisdiction over his current custodian. But,

                                                   2
   9:19-cv-02367-MGL-MHC               Date Filed 04/28/21   Entry Number 41       Page 3 of 3




it does not. Brown’s current custodian is the warden of USP-Lewisburg. S/he is located, not

within this Court’s jurisdiction, but instead within that of the MDPA. Accordingly, Brown’s

custodian’s absence from the territorial jurisdiction of this Court is fatal to its jurisdiction to

consider the merits of his petition.

       But, even if somehow this Court were to assess the petition and then grant the relief

Brown seeks, Mackenburd lacks the ability to fulfill an order by this Court granting the petition.

This is so because Brown is no longer in Mackenburd’s custody. That is why Brown’s Section

2241 petition must be transferred: so it can be filed against the warden of USP-Lewisburg,

Brown’s immediate custodian, who is within the jurisdiction of the MDPA.

III.   CONCLUSION

       In light of the foregoing discussion and analysis, this case is TRANSFERRED to the

MDPA for further proceedings.

       To the extent Brown requests a certificate of appealability from this Court, that certificate

is DENIED.

       IT IS SO ORDERED.

       Signed this 28th day of April, 2021, in Columbia, South Carolina.


                                                        /s/ Mary Geiger Lewis
                                                        MARY GEIGER LEWIS
                                                        UNITED STATES DISTRICT JUDGE


                                                *****

                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within sixty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.

                                                  3
